





EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of January 4, 2017, by
and among Social Reality, Inc., a Delaware corporation, with headquarters
located at 456 Seaton Street, Los Angeles, California 90013 (the "Company"), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").

WHEREAS:

A.

The Company and the Buyers desire to enter into this transaction to purchase the
Common Shares (as defined below) and Series B Warrants (as defined below)
pursuant to the Registration Statement (as defined below) which is currently
effective, has at least $25,000,000 of initial offering price of unallocated
securities available for sale as of the date hereof and has been declared
effective in accordance with the Securities Act of 1933, as amended (the "1933
Act"), by the United States Securities and Exchange Commission (the "SEC").

B.

The Company and the Buyers desire to enter into this transaction to purchase the
Series A Warrants (as defined below) in a private transaction exempt from
registration under the 1933 Act in reliance on an exemption provided by Section
4(a)(2) thereof and/or Regulation D thereunder.

C.

Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, at the Closing (as defined below), (i)
that aggregate number of shares of the Company's shares of Class A common stock,
par value $0.001 per share (the "Common Stock"), set forth opposite such Buyer's
name in column (3) of the Schedule of Buyers attached hereto (which aggregate
number for all Buyers together shall be 761,905 shares of Common Stock and shall
collectively be referred to herein as the "Common Shares"), (ii) Series A
Warrants, in substantially the form attached hereto as Exhibit A-1 (the "Series
A Warrants"), representing the right to acquire up to that number of additional
shares of Common Stock set forth opposite such Buyer's name in column (4) of the
Schedule of Buyers attached hereto (as exercised, collectively, the "Series A
Warrant Shares") and (iii) Series B Warrants, in substantially the form attached
hereto as Exhibit A-2 (the "Series B Warrants" and, together with the Series A
Warrants, the "Warrants"), representing the right to acquire up to that
additional number of shares of Common Stock set forth opposite such Buyer's name
in column (5) of the Schedule of Buyers attached hereto (as exercised,
collectively, the "Series B Warrant Shares" and, together with the Series A
Warrant Shares, the "Warrant Shares").

D.

The Common Shares, the Warrants and the Warrant Shares collectively are referred
to herein as the "Securities".

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:





--------------------------------------------------------------------------------

 




1.

PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a)

Purchase of Common Shares and Warrants.  Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, the Company shall issue
and sell to each Buyer, and each Buyer, severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (i) the number
of Common Shares in an aggregate amount as is set forth opposite such Buyer's
name in column (3) of the Schedule of Buyers attached hereto, (ii) Series A
Warrants to acquire up to that number of Series A Warrant Shares as is set forth
opposite such Buyer's name in column (4) of the Schedule of Buyers attached
hereto, and (iii) Series B Warrants to acquire up to that number of Series B
Warrant Shares as is set forth opposite such Buyer's name in column (5) of the
Schedule of Buyers attached hereto (the "Closing").

(b)

Purchase Price.  The purchase price for the Common Shares and the related
Warrants to be purchased by each Buyer at the Closing shall be the amount set
forth opposite such Buyer's name in column (6) of the Schedule of Buyers
attached hereto (less, in the case of Empery Asset Master Ltd. (the "Lead
Investor"), any amounts withheld pursuant to Section 4(f)) (the "Purchase
Price") which shall be equal to the amount of $5.25 per Common Share and the
related Warrants.

(c)

Closing Date.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.  The Closing may also be undertaken remotely by electronic
transfer of Closing documentation.

(d)

Form of Payment.  On the Closing Date, (i) each Buyer shall pay its respective
Purchase Price (less, in the case of the Lead Investor, any amounts withheld
pursuant to Section 4(f)) to the Company for the Common Shares and the related
Warrants to be issued and sold to such Buyer at the Closing by wire transfer of
immediately available funds in accordance with the Company's written wire
instructions and (ii) the Company shall deliver to each Buyer (x) via The
Depository Trust Company Deposit or Withdrawal at Custodian system ("DWAC"), the
number of Common Shares as is set forth opposite such Buyer's name in column (3)
of the Schedule of Buyer attached hereto pursuant to DWAC instructions delivered
by such Buyer in writing to the Company, (y) Series A Warrants (allocated in the
amounts as such Buyer shall request) such Buyer is purchasing hereunder pursuant
to which such Buyer shall have the right to acquire up to such number of Series
A Warrant Shares as is set forth opposite such Buyer's name in column (4) of the
Schedule of Buyers attached hereto and (z) Series B Warrants (allocated in the
amounts as such Buyer shall request) such Buyer is purchasing hereunder pursuant
to which such Buyer shall have the right to acquire up to such number of Series
B Warrant Shares as is set forth opposite such Buyer's name in column (5) of the
Schedule of Buyers attached hereto, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.





2




--------------------------------------------------------------------------------

 




2.

BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and not jointly,
represents and warrants with respect to only itself that, as of the date hereof
and as of the Closing Date:

(a)

Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

(b)

No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.  

(c)

Understanding or Arrangements.  Each Buyer is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understanding with any other persons to distribute or regarding the distribution
of such Securities (this representation and warranty not limiting such Buyer's
right to sell the Securities in compliance with applicable federal and state
securities laws).  Such Buyer is acquiring the Securities hereunder in the
ordinary course of its business.

(d)

Access to Information.  Such Buyer acknowledges that it has had the opportunity
to review the Transaction Documents (as hereinafter defined), including all
exhibits and schedules thereto, and the SEC Documents (as defined in Section
3(ww) and has been afforded, subject to the requirements of Regulation FD, (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that is necessary to make an
informed investment decision with respect to the investment. Such Buyer
acknowledges and agrees that neither the Agent (as hereinafter defined) nor any
affiliate of the Agent has provided such Buyer with any advice with respect to
the Securities nor is such advice necessary or desired.  Neither the Agent nor
any affiliate of the Agent has made or makes any representation to such Buyer
and such Buyer acknowledges that the Agent and/or one or more affiliates of the
Agent may have acquired non-public information with respect to the Company which
such Buyer agrees need not be provided to it.  In connection





3




--------------------------------------------------------------------------------

 




with the issuance of the Securities to such Buyer, neither the Agent nor any of
its affiliates has acted as a financial advisor or fiduciary to such Buyer.  

(e)

Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Buyer has not, nor has any Person (as
hereinafter defined) acting on behalf of or pursuant to any understanding with
such Buyer, directly or indirectly executed any purchases or sales, including
"short sales" as defined in Rule 200 of Regulation SHO under the 1934 Act (as
hereinafter defined) ("Short Sales"), of the securities of the Company during
the period commencing as of the time that such Buyer first received knowledge of
the transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Buyer that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Buyer’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Buyer’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement
or to such Buyer’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and affiliates,
such Buyer has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

(f)

Transfer or Resale.  Such Buyer understands that:  (i) the Series A Warrants and
the Series A Warrant Shares have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B) such
Buyer shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, "Rule 144"); (ii) any sale of the Series
A Warrant and Series A Warrant Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

(g)

Such Buyer understands that the certificates or other instruments representing
the Series A Warrants and, until such time as the resale of the Series A Warrant
Shares have been registered for resale under the 1933 Act, the stock
certificates representing the Warrant Shares, except as set forth below, shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):





4




--------------------------------------------------------------------------------

 




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

(h)

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), and all Series A Warrant Shares
shall be issued without any restrictive legends, if, unless otherwise required
by state securities laws, (i) such securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) the securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.  The Company shall be responsible for the
fees of its transfer agent and all DTC fees associated with such issuance.  If
the Company shall fail for any reason or for no reason to issue to the holder of
the securities within two (2) Trading Days after the occurrence of any of (i)
through (iii) above (the initial date of such occurrence, the "Legend Removal
Date"), a certificate without such legend to such holder or to issue such
securities to such holder by electronic delivery at the applicable balance
account at DTC, and if on or after such Trading Day the holder purchases (in an
open market transaction or otherwise) Common Shares to deliver in satisfaction
of a sale by the holder of such securities that the holder anticipated receiving
without legend from the Company (a "Buy-In"), then the Company shall, within
three (3) Trading Days (as defined in the Warrants) after the holder's request
and in the holder's discretion, either (i) pay cash to the holder in an amount
equal to the holder's total purchase price (including brokerage commissions, if
any) for the Common Shares so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such unlegended Securities shall terminate, or
(ii) promptly honor its obligation to deliver to the holder such unlegended
securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Series A Warrant Shares, times (B) any trading price of the Common Stock
selected by the Holder in writing as in effect at any time during the period
beginning on the applicable Legend Removal Date and the





5




--------------------------------------------------------------------------------

 




date the Company makes the applicable cash payment.  The Company shall be
responsible for the fees of its transfer agent and all DTC fees associated with
such issuance.

(i)

Buyer Status and Experience.  At the time such Buyer was offered the Securities,
it was, and as of the date hereof it is, and on each date it exercises any
Warrants (other than pursuant to a cashless exercise), it will be either: (i) an
"accredited investor" as defined in Rule 501(a)(1), (a)(3), (a)(7) or (a)(8)
under the 1933 Act; or (ii) a "qualified institutional buyer" as defined in Rule
144A(a) under the 1933 Act.  Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and has so evaluated the merits and
risks of such investment.  Such Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.  Such Buyer is unaware of, is in no way
relying on, and did not, to its knowledge, become aware of the transactions
contemplated hereby directly or indirectly through or as a result of, any form
of general solicitation or general advertising and is not subscribing for the
Securities as a result any solicitation of a subscription by, a person not
previously known to the Buyer in connection with investments in securities
generally.  No Buyer is subject to a “Disqualifying Event” as defined below.

The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

(a)

Shelf Registration Statement.

(i)

The Company has prepared and filed in conformity with the requirements of the
1933 Act and the published rules and regulations thereunder (the "Rules and
Regulations") adopted by the SEC a "shelf" registration statement on Form S-3
(No. 333-214644), which became effective on November 28, 2016, including a base
prospectus, (the "Base Prospectus") relating to Common Stock, preferred stock or
warrants of the Company that may be sold from time to time by the Company, in
accordance with Rule 415 of the 1933 Act, and such amendments thereof as may
have been required to the date of this Agreement.  The term "Registration
Statement" as used in this Agreement means such registration statement,
including all exhibits, financial schedules and all documents and information
deemed to be part of the Registration Statement by incorporation by reference or
otherwise, as amended from time to time, including the information (if any)
contained in the form of final prospectus filed with the SEC pursuant to Rule
424(b) of the Rules and Regulations and deemed to be part thereof at the time of
effectiveness pursuant to Rules 430A and 430B of the Rules and Regulations. The
term "Preliminary Prospectus" means the Base Prospectus, together with any
preliminary prospectus supplement used or filed with the SEC pursuant to
Rule 424 of the Rules and Regulations. The term "Prospectus" means the Base
Prospectus, any Preliminary Prospectus and any amendments or further supplements
to such prospectus filed with the SEC, and including, without limitation, the
final prospectus supplement (the "Prospectus Supplement"), filed pursuant to and
within the





6




--------------------------------------------------------------------------------

 




limits described in Rule 424(b) with the SEC in connection with the proposed
sale of the Common Shares and Series B Warrants contemplated by this Agreement
through the date of such prospectus supplement. Unless otherwise stated herein,
any reference herein to the Registration Statement, any Preliminary Prospectus,
the Statutory Prospectus (as hereinafter defined) and the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein,
including pursuant to Item 12 of Form S-3 under the 1933 Act, which were filed
under the 1934 Act, on or before the date hereof or are so filed hereafter. Any
reference herein to the terms "amend," "amendment" or "supplement" with respect
to the Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus or the Prospectus shall be deemed to refer to and include any such
document filed or to be filed under the 1934 Act after the date of the
Registration Statement, any such Preliminary Prospectus, Statutory Prospectus or
Prospectus, as the case may be, and deemed to be incorporated therein by
reference.

(ii)

The Company was at the time of the filing of the Registration Statement eligible
to use Form S-3.  As of the date of this Agreement, the Company is eligible to
use Form S-3 under the 1933 Act and it meets the transaction requirements with
respect to the aggregate market value of Common Shares and Series B Warrants
being sold pursuant to this offering and during the twelve (12) months prior to
this offering, in accordance with General Instruction I.B.6 of Form S-3. The
aggregate market value of securities sold by or on behalf of the Company
pursuant to Instruction I.B.6. during the period of twelve (12) calendar months
immediately prior to, and including, the Common Shares and Series B Warrants to
be issued and sold pursuant to this Agreement is no more than one-third of the
aggregate market value of the voting and non-voting common equity held by
non-affiliates of the Company  The parties acknowledge that the Series A
Warrants are being issued and sold pursuant to this Agreement in a private
transaction and not as part of a takedown from the Registration Statement.  The
Company filed with the SEC the Registration Statement on such Form S-3,
including a Base Prospectus, for registration under the 1933 Act of the offering
and sale of the Common Shares and Series B Warrants, and the Company has
prepared and used a Preliminary Prospectus in connection with the offer and sale
of the Common Shares and Series B Warrants. When the Registration Statement or
any amendment thereof or supplement thereto was or is declared effective and as
of the date of the most recent amendment to the Registration Statement, it (i)
complied or will comply, in all material respects, with the requirements of the
1933 Act and the Rules and Regulations and the 1934 Act and the rules and
regulations of the SEC thereunder and (ii) did not or will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading. When any Preliminary Prospectus or Prospectus was first filed with
the SEC (whether filed as part of the Registration Statement or any amendment
thereto or pursuant to Rule 424 of the Rules) and when any amendment thereof or
supplement thereto was first filed with the SEC, such Preliminary Prospectus or
Prospectus as amended or supplemented complied in all material respects with the
applicable provisions of the 1933 Act and the Rules and Regulations and did not
or will not, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading.  Notwithstanding the forgoing, the
Company makes no representations or warranties as to information contained in or
omitted from any Preliminary Prospectus or Prospectus, in reliance upon, and in
conformity with, written information furnished to the Company by or on behalf of
the Buyers, specifically for use therein.





7




--------------------------------------------------------------------------------

 




(b)

Prospectus.  As of the Applicable Time (as defined below) and as of the Closing
Date, neither (x) the General Use Free Writing Prospectus(es) (as defined below)
issued at or prior to the Applicable Time, the Statutory Prospectus (as defined
below), all considered together (collectively, the "General Disclosure
Package"), nor (y) any individual Limited Use Free Writing Prospectus (as
defined below), when considered together with the General Disclosure Package,
included, includes or will include any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  As used in this subsection and elsewhere in this
Agreement:

(i)

"Applicable Time" means 5:30 p.m. (New York time) on the date of this Agreement
or such other time as agreed to by the Company and the Buyers.

(ii)

"Statutory Prospectus" as of any time means the Preliminary Prospectus included
in the Registration Statement immediately prior to that time.

(iii)

"Issuer Free Writing Prospectus" means any "issuer free writing prospectus," as
defined in Rule 433 under the 1933 Act, relating to the Common Shares and Series
B Warrants in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.

(iv)

"General Use Free Writing Prospectus" means any Issuer Free Writing Prospectus
that is identified on Schedule I to this Agreement.  

(v)

"Limited Use Free Writing Prospectus" means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

(c)

Organization. The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus.  The Company has no significant subsidiaries (as
such term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC)
other than Steel Media, a California corporation (collectively, the
"Subsidiaries").  Each of the Subsidiaries has been duly organized and is
validly existing as an entity in good standing under the laws of the
jurisdiction of its organization, with corporate power and authority to own or
lease its properties and conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus.  The Subsidiaries
are the only subsidiaries, direct or indirect, of the Company.  The Company and
each of the Subsidiaries are duly qualified to transact business in all
jurisdictions in which the conduct of their business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in any material adverse effect on, or any development that
would reasonably be expected to result in a material adverse effect, in or
affecting (i) the business, properties, assets, liabilities, operations, results
of operations, condition (financial or otherwise) or prospects of the Company
and of the Subsidiaries, individually or taken as a whole, whether or not
occurring in the ordinary course of business, or (ii) on the transactions
contemplated hereby or the other Transaction Documents or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the





8




--------------------------------------------------------------------------------

 




Company to perform its obligations under the Transaction Documents (as defined
below) (collectively a "Material Adverse Effect").  The outstanding shares of
capital stock of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of all liens, encumbrances and equities and
claims, except as described in the Registration Statement; and no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligations into shares of capital stock or
ownership interests in the Subsidiaries are outstanding.

(d)

Authorization; Enforcement; Validity.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Warrants, the Irrevocable Transfer Agent Instructions (as defined
in Section 5(b)), the Voting Agreement (as defined in Section 4(q)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Common Shares and
the Warrants, the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company's Board of Directors, and no further filing, consent, or authorization
is required by the Company's Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.  

(e)

Issuance of Securities.  The outstanding shares of Common Stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of stockholders exist
with respect to any of the Securities or the issue and sale thereof.  A number
of shares of Common Stock shall have initially been duly authorized and reserved
for issuance which equals 300% of the maximum number of shares of Common Stock
issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants) (such
number of shares, the "Required Reserve Amount").  Neither the filing of the
Registration Statement, the Series A Warrants Resale Registration Statement (as
defined in Section 4(v) hereof) nor the offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights, other than (i) those
which have been waived or satisfied, or (ii) the right of Victory Park
Management, as administrative agent and collateral agent for the lenders
("Victory Park") under the terms of the Financing Agreement dated as of October
30, 2014, among the Company, the guarantors thereto, Victory Park and holders of
notes and warrants issued thereunder (the "Victory Park Agreement") to
participate in the transactions contemplated hereby, the waiver of which is a
condition to Closing, for or relating to the registration of any shares of
Common





9




--------------------------------------------------------------------------------

 




Stock.  Upon exercise in accordance with the Warrants, the Warrant Shares will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.  

(f)

Equity Capitalization.  As of the date hereof and as of the Closing Date, the
Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus.  All of the Common Shares and Series B Warrants
conform to the description thereof contained in the Registration Statement and
the Prospectus.  The form of certificates for the Common Shares, the Warrants
and the Warrant Shares, as applicable, will conform to the corporate law of the
jurisdiction of the Company's incorporation.  As of the date hereof, the
authorized capital stock of the Company consists of (1) 250,000,000 shares of
Common Stock, of which as of the date hereof, 7,041,077 shares are issued and
outstanding, 1,800,000 shares are reserved for issuance pursuant to the
Company's stock option and purchase plans and 2,776,863 shares are reserved for
issuance pursuant to securities (other than the aforementioned options and the
Warrants) exercisable or exchangeable for, or convertible into, Common Stock,
(2) 9,000,000 shares of Class B common stock, par value $0.001 per share, of
which as of the date hereof, no shares are issued and outstanding, no shares are
reserved for issuance pursuant to the Company's stock option and purchase plans
and no shares are reserved for issuance pursuant to securities (other than the
aforementioned options and the Warrants) exercisable or exchangeable for, or
convertible into, Common Stock, (3) 50,000,000 shares of preferred stock, par
value $0.001 per share, none of which are issued and outstanding as of the date
hereof, and (4) to the Company's knowledge there are  approximately 4,253,750
shares of Common Stock held by non-affiliates of the Company.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  Except as disclosed on Schedule 3(f) hereto, (i)
none of the Company's capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined below) of the Company or any of its Subsidiaries or by which the
Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its





10




--------------------------------------------------------------------------------

 




Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents (as defined in Section 3(ww)) but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
any of its Subsidiary's' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.  Schedule 3(f)
set forth the material terms of any outstanding warrants of the Company,
including, without limitation, the exercise price, put rights or other special
features and expiration date thereof.

(g)

Disclosure.  

(i)

The SEC has not issued an order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Common Shares and Series B Warrants,
and no proceeding for that purpose or pursuant to Section 8A of the 1933 Act has
been instituted or, to the Company's knowledge, threatened by the SEC. The
Registration Statement conforms, and the Prospectus and any amendments or
supplements thereto will conform to the requirements of the 1933 Act and the
Rules and Regulations.  The documents incorporated, or to be incorporated, by
reference in the Prospectus, at the time filed with the SEC conformed in all
material respects, or will conform in all respects, to the requirements of the
Securities Exchange Act of 1934, as amended (the "1934 Act"), or the 1933 Act,
as applicable, and the Rules and Regulations.  The Registration Statement and
any amendments and supplements thereto do not contain, and on the Closing Date
will not contain, any untrue statement of a material fact and do not omit, and
on the Closing Date will not omit, to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Prospectus and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact; and do
not omit, and on the Closing Date will not omit, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(ii)

Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Common Shares
and Series B Warrants or until any earlier date that the Company notified or
notifies the Buyers as described in the next sentence, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein that has not been
superseded or modified. If at any time following issuance of an Issuer Free
Writing Prospectus, there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the





11




--------------------------------------------------------------------------------

 




circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.  

(iii)

The Company confirms that neither it nor any other Person acting on its behalf
has provided any of the Buyers or their agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information concerning the Company or any of its Subsidiaries that
will not be included in the 8-K Filing (as defined in Section 4(j)).  The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company.  All disclosure provided to the Buyers regarding the Company or any of
its Subsidiaries, their business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to the Buyers pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading.  Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date hereof did not at
the time of release contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary in order to
make such statements therein, in the light of the circumstances in which they
were made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or prior to the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.  The Company does not have any agreement or understanding with any
Buyer with respect to the transactions contemplated by the Transaction Documents
other than as specified in the Transaction Documents.  For the purpose of this
Agreement, "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(h)

Offering Materials.  The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and other materials, if any,
permitted under the 1933 Act in connection with the offer and sale of the Common
Shares and Series B Warrants.  The Company will file with the SEC all Issuer
Free Writing Prospectuses in the time required under Rule 433(d) under the 1933
Act.  The Company has satisfied or will satisfy the conditions in Rule 433 under
the 1933 Act to avoid a requirement to file with the SEC any electronic road
show.  

(i)

Ineligible Issuer Status.  At the time of filing the Registration Statement and
(ii) as of the date hereof (with such date being used as the determination date
for purposes of





12




--------------------------------------------------------------------------------

 




this clause (ii)), the Company was not and is not an "ineligible issuer" (as
defined in Rule 405 under the 1933 Act, without taking into account any
determination by the SEC pursuant to Rule 405 under the 1933 Act that it is not
necessary that the Company be considered an ineligible issuer), including,
without limitation, for purposes of Rules 164 and 433 under the 1933 Act with
respect to the offering of the Common Shares and Series B Warrants as
contemplated by the Registration Statement.

(j)

Financial Statements.  The consolidated financial statements of the Company and
the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position of the Company and the consolidated Subsidiaries and the
results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods.  Such
consolidated financial statements and related schedules have been prepared in
accordance with United States generally accepted principles of accounting
consistently applied throughout the periods involved ("GAAP"), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made.  The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company.  All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding "non-GAAP financial measures" (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
 The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any "variable interest entities" within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.  There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required.

(k)

Accountants.  RBSM LLP, who have certified certain of the financial statements
filed with the SEC as part of, or incorporated by reference in, the Registration
Statement, the General Disclosure Package and the Prospectus, has represented to
the Company that it is an independent registered public accounting firm with
respect to the Company and the Subsidiaries within the meaning of the 1933 Act
and the applicable Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the "PCAOB").

(l)

Weaknesses or Changes in Internal Accounting Controls.  Except as set forth in
the SEC Documents, neither the Company nor any of the Subsidiaries is aware of
(i) any material weakness in its internal control over financial reporting or
(ii) change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting.





13




--------------------------------------------------------------------------------

 




(m)

Sarbanes- Oxley.  Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and The NASDAQ
Capital Market (the "Principal Market"), if applicable, thereunder
(collectively, the "Sarbanes-Oxley Act") has been applicable to the Company,
there is and has been no failure on the part of the Company to comply in all
material respects with any provision of the Sarbanes-Oxley Act.  Except as set
forth in the SEC Documents, the Company has taken all necessary actions to
ensure that it is in compliance in all respects with all provisions of the
Sarbanes-Oxley Act that are in effect with respect to which the Company is
required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.

(n)

Litigation.  There is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus.

(o)

Title.  The Company and the Subsidiaries have good and marketable title to all
of the material properties and assets reflected in the consolidated financial
statements hereinabove described or described in the SEC Documents, the
Registration Statement, the General Disclosure Package and the Prospectus,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those reflected in such financial statements or described in the Registration
Statement, the General Disclosure Package and the Prospectus or which are not
material in amount or would not materially interfere with the use to be made of
such properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(p)

Tax Status.  The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

(q)

Absence of Certain Changes.  Since the respective dates as of which information
is given in the Registration Statement, the General Disclosure Package and the
Prospectus, as each may be amended or supplemented, there has not been any
Material Adverse Effect and there has not been any material transaction entered
into by the Company or the Subsidiaries, including, without limitation, (i)
declaration or payment of any dividends, (ii) sale of any assets, individually
or in the aggregate, in excess of $100,000 or (iii) any capital expenditures,
individually or in the aggregate, in excess of $100,000, other than transactions
in





14




--------------------------------------------------------------------------------

 




the ordinary course of business and transactions described in the Registration
Statement, the General Disclosure Package and the Prospectus, as each may be
amended or supplemented.  The Company and the Subsidiaries have no material
contingent obligations which are not disclosed in the Company's consolidated
financial statements which are included in the Registration Statement, the
General Disclosure Package and the Prospectus.  Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual Knowledge of any fact that would reasonably lead a creditor to do so.
 The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below).  For purposes of this Agreement, (x) "Insolvent" means, with respect to
any Person, (i) the present fair saleable value of such Person's assets is less
than the amount required to pay such Person's total Indebtedness (as defined in
Section 3(yy)), (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

(r)

No Conflicts.  Neither the Company nor any of the Subsidiaries is, or with the
giving of notice or lapse of time or both, will be after giving effect to the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Securities and the
receipt prior to Closing of the VPC Settlement Letter (as defined in Section
7(xvi)), (i) in violation of its Certificate of Incorporation, By-laws, any
certificate of designations or other organizational documents or (ii) in
violation of or in default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of under any agreement,
indenture, mortgage, deed of trust, lease, contract, indenture or other
agreement or instrument or obligation to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary, or any of their respective
properties, is bound or (iii) result in a violation of any law, rule,
regulation, order, judgment, writ or decree of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction (including U.S. federal and state securities laws and regulations
and the rules and regulations of the Principal Market applicable to the Company
or any of its Subsidiaries or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected, and, solely with respect to
clauses (ii) and (iii), which violation, conflict, breach or default would have
a Material Adverse Effect.

(s)

Contracts.  There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations.  Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement.  Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the





15




--------------------------------------------------------------------------------

 




Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company in accordance with its
terms (except as rights to indemnity and contribution thereunder may be limited
by federal or state securities laws and matter of public policy and except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general equitable principle).  Except as set
forth in Schedule 3(s), neither the Company nor any of its Subsidiaries nor, to
the Company's knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect. Schedule 3(s) includes a detailed
description of that certain Financing and Security Agreement with FastPay
Partners LLC dated September 14, 2016, as amended by Amendment No. 1 also dated
September 14, 2016 (the "FastPay Agreement").

(t)

Regulatory Approvals.  Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the "FINRA"), the filing of Form
D with the SEC or such additional steps as may be required under state
securities or Blue Sky laws) has been obtained or made and is in full force and
effect.

(u)

Conduct of Business.  Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any certificate of designations, preferences or rights of any other outstanding
series of preferred stock of the Company or any of its Subsidiaries or bylaws or
their organizational charter, certificate of formation or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Company has satisfied all eligibility
requirements necessary to enable its Common Stock to be listed or quoted on one
or more Eligible Markets (as defined in the Warrants).  During the two (2) years
prior to the date hereof, (i) the Common Stock has been quoted in the over the
counter market (the "OTC") or, since October 2016, listed or designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC, the OTC or the Principal Market and (iii) the Company has
received no communication, written or oral, from the SEC, the OTC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the OTC or Principal Market. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification





16




--------------------------------------------------------------------------------

 




of any such certificate, authorization or permit. Without limiting the
generality of the foregoing, neither the Company not any of its Subsidiaries is
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.

(v)

Intellectual Property.  Except as described in the Registration Statement or in
any document incorporated by reference therein, or which would not result in a
Material Adverse Effect, the Company and each of the Subsidiaries hold all
material licenses, certificates and permits from governmental authorities which
are necessary to the conduct of their businesses in the manner in which they are
being conducted; the Company and the Subsidiaries each own or possess the right
to use all patents, patent rights, trademarks, trade names, service marks,
service names, copyrights, license rights, know-how (including trade secrets and
other unpatented and unpatentable proprietary or confidential information,
systems or procedures) and other intellectual property rights ("Intellectual
Property") necessary to carry on their business in all material respects in the
manner in which it is being conducted; none of the Company's or its
Subsidiaries' Intellectual Property have expired, terminated or been abandoned,
or are expected to expire, terminate or be abandoned, within three years from
the date of this Agreement.  The Company has taken all steps reasonably
necessary to secure ownership interests in Intellectual Property created for it
by any contractors.  There are no outstanding options, licenses or agreements of
any kind relating to the Intellectual Property of the Company that are required
to be described in the Registration Statement, the General Disclosure Package
and the Prospectus and are not described therein in all material respects.  The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects.  None of the technology employed by the Company and material
to the Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons;
neither the Company nor any of the Subsidiaries has infringed any Intellectual
Property; the Company has not received any written or oral communications
alleging that the Company has violated, infringed or conflicted with, or, by
conducting its business as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, would violate, infringe or conflict with,
any of the Intellectual Property of any other person or entity.  The Company
knows of no infringement by others of Intellectual Property owned by or licensed
to the Company.  The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property.

(w)

Manipulation of Prices.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result, or that could reasonably be expected to cause or result, in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) other than the
Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than the Agent, paid or
agreed to pay to any person any compensation for soliciting another to purchase
the Securities.





17




--------------------------------------------------------------------------------

 




(x)

Investment Company Act.  Neither the Company nor any of its Subsidiaries is, and
upon consummation of the sale of the Securities, and for so long as any Buyer
holds any Securities, will not be, an "investment company," an affiliate of an
"investment company," a company controlled by an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.

(y)

Internal Accounting Controls.

(i)

Except as set forth in the SEC Documents, the Company and each of the
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets and liabilities;
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets and liabilities is compared with existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any differences.

(ii)

Except as set forth in the SEC Documents, the Company has established and
maintains "disclosure controls and procedures" (as defined in Rules 13a-15(e)
and 15d-15(e) under the 1934 Act); the Company's "disclosure controls and
procedures" are effective in ensuring that all information (both financial and
non-financial) required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is accumulated and communicated to the Company's
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  During the twelve months prior to the
date hereof neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant relating to any material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

(z)

Industry and Market Data.  The statistical, industry-related and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources which the Company reasonably
and in good faith believes are reliable and accurate, and such data agree in all
material respects with the sources from which they are derived.

(aa)

Compliance with Anti-Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the USA Patriot Act of 2001 and the
applicable money laundering statutes of all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued,





18




--------------------------------------------------------------------------------

 




administered or enforced by any governmental agency (collectively, the
"Anti-Money Laundering Laws"), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(bb)

No Conflicts with Sanctions Laws.  Neither the Company nor any of the
Subsidiaries has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.  Neither the
Company nor any of its Subsidiaries, nor any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries or affiliates is, or is directly or indirectly owned or
controlled by, a Person that is currently the subject or the target of any
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury ("OFAC") or the U.S. Departments of State or Commerce and including,
without limitation, the designation as a "specially designated national" or
"blocked person"), the United Nations Security Council ("UNSC"), the European
Union, Her Majesty's Treasury ("HMT") or any other relevant sanctions authority
(collectively, "Sanctions"), or is the Company, any of its Subsidiaries located,
organized or resident in a country or territory that is the subject or target of
a comprehensive embargo or Sanctions prohibiting trade with the country or
territory, including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria (each, a "Sanctioned Country"); no action of the Company or any of its
Subsidiaries in connection with (i) the execution, delivery and performance of
this Agreement and the other Transaction Documents, (ii) the issuance and sale
of the Securities or (iii) the direct or indirect use of proceeds from the
Securities or the consummation of any other transaction contemplated hereby or
by the other Transaction Documents or the fulfillment of the terms hereof or
thereof, will result in the proceeds of the transactions contemplated hereby and
by the other Transaction Documents being used, or loaned, contributed or
otherwise made available, directly or indirectly, to any Subsidiary, joint
venture partner or other person or entity, for the purpose of (i) unlawfully
funding or facilitating any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its Subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(cc)

Anti-Bribery.  Neither the Company, nor any of its Subsidiaries or affiliates,
nor any director, officer, agent, employee or other person associated with or
acting on behalf of the Company, or any of its Subsidiaries or affiliates, has
(i) used any funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, to any employee or agent of a private entity with which the Company
does or seeks to do business (a "Private Sector Counterparty") or to foreign or
domestic political parties or campaigns from corporate funds, (iii) violated or
is in violation of any provision of any





19




--------------------------------------------------------------------------------

 




applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the "FCPA"), the U.K Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any bribe,
rebate, payoff, influence payment, unlawful kickback or other unlawful payment;
the Company and each of its respective Subsidiaries has instituted and has
maintained, and will continue to maintain, policies and procedures reasonably
designed to promote and achieve compliance with the laws referred to in (iii)
above and with this representation and warranty; and none of the Company, nor
any of its Subsidiaries or affiliates will directly or indirectly use the
proceeds of the Securities or lend, contribute or otherwise make available such
proceeds to any subsidiary, affiliate, joint venture partner or other person or
entity for the purpose of financing or facilitating any activity that would
violate the laws and regulations referred to in (iii) above.

(dd)

Insurance.  The Company and each of the Subsidiaries carry, or are covered by,
insurance by insurers of recognized financial responsibility in such amounts and
covering such losses and risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses.  Neither the Company nor
any such Subsidiary has been refused any insurance coverage sought or applied
for and neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers, in
each case, as may be necessary to continue its business at a cost that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

(ee)

Employee Benefits.  The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder ("ERISA"); no "reportable event" (as
defined in ERISA) has occurred with respect to any "pension plan" (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any "pension plan" or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the "Code"); and each "pension plan"
for which the Company or any Subsidiary would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

(ff)

Employee Relations.  

(i)

Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its





20




--------------------------------------------------------------------------------

 




Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) or other key employee of the Company of any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer's employment with the Company or any such Subsidiary.  No current
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters, except where such violation would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(ii)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(gg)

Transactions with Affiliates.  To the Company's knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company's officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement.  There are no relationships or
related-party transactions involving the Company or any of the Subsidiaries or,
to the knowledge of the Company, any other person required to be described in
the Prospectus which have not been described in the Registration Statement or
Prospectus as required.

(hh)

Environmental Laws.  The Company and its Subsidiaries (A) are in compliance with
all Environmental Laws (as defined below), (B) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (C) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (A), (B) and (C), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 The term "Environmental Laws" means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(ii)

Listing; 1934 Act Registration.  The Common Stock is quoted for trading on the
Principal Market.  The Company has taken no action designed to, or likely to
have the





21




--------------------------------------------------------------------------------

 




effect of, terminating the registration of the Common Stock under the 1934 Act
or the quotation of the Common Stock on the Principal Market, nor has the
Company received any notification that the SEC or the Principal Market is
contemplating terminating such registration or quotation.

(jj)

No Integrated Offering.  The Company has not sold or issued any securities that
would be integrated with the offering of the Securities contemplated by this
Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC.  None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Securities to be integrated with other offerings
in a manner that would require the registration under the 1934 Act with respect
to the sale or issuance of the Series A Warrants or Series A Warrant Shares or
for purposes of any such applicable stockholder approval provisions.

(kk)

Brokerage Fees; Commissions.  Except as described in the Registration Statement
and the Prospectus, neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person that would give rise
to a valid claim against the Company or the Buyers for a brokerage commission,
finder's fee or like payment in connection with the offering and sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with such claim (other than for claims made by Persons engaged by the Buyers).
 The Company acknowledges that it has engaged Chardan Capital Markets, LLC (the
"Agent") as placement agent in connection with the sale of Securities. Other
than the Agent, neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities.

(ll)

Consents.  Other than as described in Section 3(t) hereof, or as have been
previously obtained, filed or made, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.
 The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.  





22




--------------------------------------------------------------------------------

 




(mm)

Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 405 of the 1933 Act)
or (iii) to the knowledge of the Company, a "beneficial owner" of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act).  The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given such Indemnitee or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities.  The Company further represents to each
Buyer that the Company's decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

(nn)

Dilutive Effect.  The Company further acknowledges that its obligation to issue
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

(oo)

Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable the Company's issuance of the Securities and any Buyer's ownership
of the Securities from the provisions of any control share acquisition,
interested stockholder, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation of the Company or the laws of the state
of its incorporation which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company's issuance of Securities and each Buyer's ownership of
the Securities.  Except as set forth in the Registration Statement and the
Prospectus, the Company does not have any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(pp)

Subsidiary Rights.  The Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law and the
Victory Park Agreement) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

(qq)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its 1934 Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

(rr)

Transfer Taxes.  On the Closing Date, all stock transfer or other similar taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been,





23




--------------------------------------------------------------------------------

 




fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.

(ss)

Acknowledgement Regarding Buyers' Trading Activity.  Subject to each Buyer's
compliance with Section 4(u) hereof, the Company acknowledges and agrees (i)
that none of the Buyers has been asked to agree, nor has any Buyer agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or "derivative" securities based on securities issued by the Company or to hold
the Securities for any specified term; (ii) that past or future open market or
other transactions by any Buyer, including, without limitation, short sales or
"derivative" transactions, before or after the closing of the transactions
contemplated by this Agreement or future transactions, may negatively impact the
market price of the Company's publicly-traded securities; (iii) that any Buyer,
and counter parties in "derivative" transactions to which any such Buyer is a
party, directly or indirectly, presently may have a "short" position in the
Common Stock; and (iv) that such Buyer shall not be deemed to have any
affiliation with or control over any arm's length counter-party in any
"derivative" transaction.  Subject to each Buyer's compliance with Section 4(u)
hereof, the Company further understands and acknowledges that (a) one or more
Buyers may engage in hedging and/or trading activities at various times during
the periods that the Securities are outstanding, including, without limitation,
during the period that the value of the Warrant Shares deliverable with respect
to Securities are being determined and (b) such hedging and/or trading
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging and/or trading
activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any of the documents executed in connection
herewith.

(tt)

U.S. Real Property Holding Corporation.  Neither the Company, nor any of its
Subsidiaries, is or has ever been, nor, while any Buyer holds any Securities,
will become, a U.S. real property holding corporation within the meaning of
Section 897 of the Code and the Company and each Subsidiary shall so certify
upon any Buyer's request.

(uu)

Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(vv)

Bank Holding Company.  Neither the Company nor any of its Subsidiaries or
affiliates is, nor, while any Buyer holds any Securities, will become, subject
to the Bank Holding Company Act of 1956, as amended (the "BHCA") and to
regulation by the Board of Governors of the Federal Reserve System (the "Federal
Reserve").  Neither the Company nor any of its Subsidiaries or affiliates owns
or controls, nor, while any Buyer holds any Securities, will own or control,
directly or indirectly, five percent or more of the outstanding shares of any
class of voting securities or twenty-five percent or more of the total equity of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve.  Neither the Company nor any of its Subsidiaries or affiliates
exercises, nor, while any Buyer holds any Securities, will exercise, a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(ww)

SEC Documents; Financial Statements. During the two (2) years prior to the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other





24




--------------------------------------------------------------------------------

 




documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof, and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents").  The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system.  As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

(xx)

Placement Agent Agreement. The Company has entered into a Placement Agent
Agreement, dated as of December 29, 2016, with the Agent that contains certain
representations, warranties, covenants and agreements of the Company.  Such
representations, warranties, covenants and agreements are for the benefit of and
may be relied upon by the Buyers, each of which shall be a third party
beneficiary thereof.

(yy)

Indebtedness and Other Contracts.  Except as set forth on Schedule 3(yy),
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. Schedule 3(yy) provides a detailed
description of the material terms of any such outstanding Indebtedness,
including, without limitation, descriptions of any defaults, forbearances,
accounts receivable and accounts payable thereunder.  For purposes of this
Agreement: (x) "Indebtedness" of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, "capital leases" in accordance with GAAP consistently
applied, during the periods involved) (other than trade payables entered into in
the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including





25




--------------------------------------------------------------------------------

 




obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, claim, lien, tax, right of first
refusal, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) "Contingent Obligation"
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, capital lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

(zz)

Stock Option Plans. Each stock option granted by the Company was granted (i) in
accordance with the terms of the applicable Company stock option plan and (ii)
with an exercise price at least equal to the fair market value of the Common
Stock on the date such stock option would be considered granted under GAAP
consistently applied, during the periods involved and applicable law. No stock
option granted under the Company's stock option plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

(aaa)

No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents.

(bbb)

Private Placement; No General Solicitation.  Assuming the accuracy of each of
the representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Company of the Series A Warrants is exempt from
registration under the 1933 Act.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Series A
Warrants.  





26




--------------------------------------------------------------------------------

 




(ccc)

No Disqualification Events.  With respect to Series A Warrants to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.  The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

4.

COVENANTS.

(a)

Best Efforts.  Each party shall use its best efforts timely to satisfy each of
the covenants and the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b)

Maintenance of Registration Statement.  

(i)

For so long as any of the Series B Warrants remain outstanding, the Company
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement for the issuance thereunder of the Registrable Securities
(as defined below).  For the purpose of this Agreement, "Registrable Securities"
means (i) the Common Shares, (ii) the Series B Warrant Shares issued or issuable
upon exercise of the Series B Warrants and (iii) any shares of capital stock of
the Company issued or issuable with respect to the Common Shares, the Series B
Warrants and/or the Series B Warrant Shares as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise,
without regard to any limitations on issuance, conversion or exercise thereof.

(c)

Prospectus Supplement and Blue Sky.  In the manner required by law, the Company
shall have delivered to the Buyers, and as soon as practicable after the
Closing, the Company shall file, the Prospectus Supplement with respect to the
Common Shares and Series B Warrants as required under and in conformity with the
1933 Act, including Rule 424(b) thereunder.  If required, the Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or "Blue Sky" laws
of the states of the United States following the Closing Date.





27




--------------------------------------------------------------------------------

 




(d)

Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities in the manner described on Schedule 4(d).

(e)

Listing.  The Company shall promptly secure the listing of all of the Common
Shares and Warrant Shares upon each securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed, including the
Principal Market (subject to official notice of issuance) and shall maintain
such listing of all Common Shares and Warrant Shares from time to time issuable
under the terms of the Transaction Documents.  The Company shall maintain the
authorization for quotation of the Common Stock on the Principal Market or any
other Eligible Market.  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).

(f)

Fees.  The Company shall pay an expense allowance to the Lead Investor or its
designee(s) for all reasonable costs and expenses incurred in connection with
the transactions contemplated by the Transaction Documents (including all legal
fees and disbursements in connection therewith, documentation and implementation
of the transactions contemplated by the Transaction Documents and due diligence
in connection therewith) not reimbursed by the Company on or prior to the
Closing, which amount, at the option of the Lead Investor, may be withheld by
the Lead Investor from its Purchase Price at the Closing. Notwithstanding the
foregoing, in no event will the amount of costs, fees and expenses of the Lead
Investor to be reimbursed by the Company in connection with this Agreement and
the Closing exceed $20,000 without the prior approval from the Company (in
addition to any other expense amounts paid to the Lead Investor any other Buyer
or any of their respective counsel prior to the date of this Agreement). The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or broker's commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees or commission payable to the
Agent.  The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.  Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers.

(g)

Pledge of Securities.  Subject to the applicable Buyer's compliance with Section
4(u) hereof, the Company acknowledges and agrees that the Securities may be
pledged by any holder of Securities (an "Investor") in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
the Securities.  Such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document.  The Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.





28




--------------------------------------------------------------------------------

 




(h)

Reporting Status.  Until the date on which none of the Warrants are outstanding
(the "Reporting Period"), the Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination.

(i)

Financial Information.  The Company agrees to send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.  As used herein, "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

(j)

Disclosure of Transactions and Other Material Information.  On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of Warrant and the
form of Voting Agreement) as exhibits to such filing (including all attachments,
the "8-K Filing").  As of immediately following the filing of the 8-K Filing
with the SEC, no Buyer shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, that is not
disclosed in the 8-K Filing or in prior filings with the SEC.  In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate and be of no further force or effect. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees, affiliates and agents, not to, provide any Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express written consent
of such Buyer.  If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries provided
in breach of the preceding sentence, it shall provide the Company with written
notice thereof in which case the Company shall, within two (2) Trading Days (as
defined in the Warrants) of receipt of such notice, make public disclosure of
any such material, nonpublic information provided in breach of the preceding
sentence.  In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees, affiliates and agents, in addition to any other remedy provided
herein or in the Transaction Documents, a





29




--------------------------------------------------------------------------------

 




Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, affiliates or agents.
 No Buyer shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, affiliates or agents for
any such disclosure.  To the extent that the Company, its Subsidiaries or any of
its or their respective officers, directors, employees, affiliates or agents
delivers any material, non-public information to a Buyer without such Buyer's
prior written consent, the Company hereby covenants and agrees that such Buyer
shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, non-public
information.  Subject to the foregoing, neither the Company, its Subsidiaries
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law, regulation or any Eligible Market on
which the Company's securities are then listed or quoted (provided that in the
case of clause (i) each Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).
 Without the prior written consent of any applicable Buyer, neither the Company
nor any of its Subsidiaries or affiliates shall disclose the name of such Buyer
in any filing, announcement, release or otherwise other than in connection with
the Registration Statement unless such disclosure is required by law, regulation
or any Eligible Market on which the Company's securities are then listed or
quoted.

(k)

Variable Securities; Dilutive Issuances.  For the period beginning on the date
hereof and ending nine (9) months thereafter, the Company shall not, in any
manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock or directly or indirectly convertible into or exchangeable
or exercisable for Common Stock at a price which varies or may vary with the
market price of the Common Stock, including by way of one or more reset(s) to
any fixed price, unless the conversion, exchange or exercise price of any such
security cannot be less than the then applicable Exercise Price (as defined in
the Warrants) with respect to the Common Stock into which any Warrant is
exercisable.  For so long as any Warrants are outstanding, the Company shall not
take any action if the effect of such action would be to cause the Exercise
Price to be reduced below the Exercise Floor Price without giving effect to the
application of any Exercise Floor Price (as defined in the Warrants).

(l)

Corporate Existence.  For so long as any Warrants remain outstanding, the
Company shall maintain its corporate existence and shall not be party to any
Fundamental Transaction (as defined in the Warrants) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants.

(m)

  Reservation of Shares.  So long as any Buyer owns any Warrants, the Company
shall take all action necessary to at all times after the date hereof have
authorized, and reserved for the purpose of issuance, no less than the Required
Reserve Amount.  If at any time the number of shares of Common Stock authorized
and reserved for issuance is not sufficient to





30




--------------------------------------------------------------------------------

 




meet the Required Reserve Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company's obligations under Section
3(e), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.  Upon any increase in the
number of authorized or unreserved shares of Common Stock of the Company
following the date hereof, the Company shall use such increased number of
authorized shares to satisfy its obligations to keep the Required Reserve Amount
of shares reserved for the Warrants before reserving or using shares for any
other purpose. The initial number of shares of Common Stock reserved for
exercise of the Warrants and each increase in the number of shares so reserved
shall be allocated pro rata among the Purchasers, based on the number of shares
of Common Stock issuable upon exercise of the Warrants (without regard to any
limitations in exercise, including, without limitation, the Maximum Percentage)
issued to each Buyer on the Closing Date (the "Authorized Share Allocation").
 In the event that a Buyer shall sell or otherwise transfer any of its Warrants,
each transferee shall be allocated a pro rata portion of such holder's
Authorized Share Allocation.  Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Warrants shall be allocated to the
holders of the remaining Warrants, pro rata based on the shares of Common Stock
issuable upon exercise of the Warrants then held by such holders (without regard
to any limitations on the exercise of the Warrants).

(n)

Conduct of Business.  The business of the Company and its Subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA, OFAC regulations and
Anti-Money Laundering Laws, except where such violations would not result,
either individually or in the aggregate, in a Material Adverse Effect.

(o)

Additional Issuances of Securities.

(i)

For purposes of this Section 4(o), the following definitions shall apply.

(1)

"Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2)

"Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3)

"Common Stock Equivalents" means, collectively, Options and Convertible
Securities.

(4)

"Resale Registration Statement" means the registration statement the Company is
obligated to file on or before January 29, 2017 registering the shares of Common
Stock issuable upon the exercise of the warrants included in the units





31




--------------------------------------------------------------------------------

 




sold in a private placement of its securities in September 2016 and October
2016, including the shares of Common Stock underlying the placement agent
warrants issued in conjunction with that private placement.  

(ii)

From the date hereof until the date that is ninety (90) days following the
Closing Date (the "Trigger Date"), the Company will not (A) directly or
indirectly, file any registration statement with the SEC other than the Resale
Registration Statement and the Series A Warrants Resale Registration Statement
contemplated herein and shall not file any Prospectus Supplement with respect to
any Subsequent Placement (as defined below), (B) directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries' equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement"), or (C) be party to any solicitations,
negotiations or discussions with regard to the foregoing.

(iii)

From the Trigger Date until the first (1st) anniversary of the Closing Date, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(o)(iii).

(1)

The Company shall deliver to each Buyer an irrevocable written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers at least fifty percent (50%) of the Offered Securities, allocated
among such Buyers (a) based on such Buyer's pro rata apportion of the number of
Common Shares purchased hereunder (the "Basic Amount") and (b) with respect to
each Buyer that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the "Undersubscription Amount"),
which process shall be repeated until the Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.

(2)

To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance").  If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic





32




--------------------------------------------------------------------------------

 




Amounts, then each Buyer who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the "Available Undersubscription Amount"), each Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer bears to the total Basic Amounts of all Buyers that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary.  Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Buyers a new Offer Notice and the Offer Period shall expire
on the tenth (10th) Business Day after such Buyer's receipt of such new Offer
Notice.

(3)

The Company shall have ten (10) Business Days from the expiration of the Offer
Period above to offer, issue, sell or exchange all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Buyers
(the "Refused Securities") pursuant to a definitive agreement (the "Subsequent
Placement Agreement"), but only to the offerees described in the Offer Notice
(if so described therein) and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer Notice and (ii) to publicly announce (a) the execution of
such Subsequent Placement Agreement and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto.

(4)

In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(o)(iii)(1) above.

(5)

Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Buyers shall acquire from the Company, and





33




--------------------------------------------------------------------------------

 




the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused
Securities, within twenty (20) Business Days of the expiration of the Offer
Period, the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notice of Acceptance, as reduced pursuant to Section
4(o)(iii)(4) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer.  The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

(6)

Any Offered Securities not acquired by the Buyers or other persons in accordance
with Section 4(o)(iii)(3) above may not be issued, sold or exchanged until they
are again offered to the Buyers under the procedures specified in this
Agreement.

(7)

The Company and the Buyers agree that if any Buyer elects to participate in the
Offer, (x) neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent Placement
and (y) the Buyers shall be entitled to the same registration rights provided to
other investors in the Subsequent Placement.

(8)

Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the twentieth (20th) Business
Day following delivery of the Offer Notice.  If by the twentieth (20th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company.  Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide each Buyer
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(o)(iii).  The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period (other than the Offer Notices contemplated by the last sentence of
Section 4(o)(iii)(2) of this Agreement).





34




--------------------------------------------------------------------------------

 




(iv)

The restrictions contained in subsections (ii) and (iii) of this Section 4(o)
shall not apply in connection with the issuance of any Excluded Securities.
 When used herein, "Excluded Securities" means any Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan (as defined in the
Warrants), (ii) upon exercise of the SPA Warrants or the Other Warrants;
provided, that the terms of such SPA Warrants and Other Warrants are not
amended, modified or changed on or after the Subscription Date, (iii) upon
exercise of any Options or Convertible Securities which are outstanding on the
day immediately preceding the date hereof; provided, that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date, (iv) pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with or
complementary to the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, or (v) to consultants, suppliers or third party service
providers in connection with the provision of goods or services pursuant to
transactions approved by the Board of Directors of the Company as long as such
securities are issued as "restricted securities" (as defined in Rule 144).

(p)

Stockholder Approval.  The Company shall provide each stockholder entitled to
vote at the next special or annual meeting of stockholders of the Company (the
"Stockholder Meeting"), which shall be promptly called and held not later than
sixty (60) calendar days after the Closing Date (the "Stockholder Meeting
Deadline"), a proxy statement, substantially in the form which has been
previously reviewed by the Buyers and Schulte Roth & Zabel LLP, at the expense
of the Company, soliciting each such stockholder's affirmative vote at the
Stockholder Meeting for approval of resolutions providing for the Company's
issuance of all of the Securities as described in the Transaction Documents in
accordance with applicable law and the rules and regulations of the Principal
Market without giving effect to the Exchange Cap provisions set forth in the
Warrants (such affirmative approval being referred to herein as the "Stockholder
Approval"), and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions.  The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline.  If,
despite the Company's reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every three (3) months
thereafter until such Stockholder Approval is obtained.

(q)

Voting Agreement.  The Company shall use its best efforts to effectuate the
transactions contemplated by the Voting Agreement, substantially in the form
attached hereto as Exhibit B (the "Voting Agreement"), executed by the Company
and each of its executive officers and directors (collectively, the "Principal
Stockholders").  The Company shall not amend or waive any provision of the
Voting Agreement and shall enforce the provisions of the Voting Agreement in
accordance with its terms. If any of the Principal Stockholders breach any
provisions of the Voting Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of the Voting Agreement in
accordance





35




--------------------------------------------------------------------------------

 




with Section 4.02 thereof.  In addition, if the Company receives any notice from
any of the Principal Stockholders pursuant to the Voting Agreement, the Company
shall promptly, but in no event later than two (2) Business Days, deliver a copy
of such notice to each Buyer.

(r)

FAST Compliance  While any Warrants are outstanding, the Company shall maintain
a transfer agent that participates in the DTC Fast Automated Securities Transfer
Program.

(s)

FastPay Agreement. From the date hereof until the one year anniversary of the
Closing Date, the Company shall at all time have no less than the FastPay
Minimum Amount (as defined below) of credit available pursuant to the FastPay
Agreement, and shall at all time have satisfied all obligations to be able to
draw down at least the FastPay Minimum Amount in cash pursuant to the terms of
the FastPay Agreement.  As used herein, the "FastPay Minimum Amount" means the
lesser of (i) $2,500,000 and (ii) a dollar amount equal to the maximum cash
amount that could potentially be required to be paid by the Company to all
holders of Series B Warrants pursuant to the penultimate paragraph of Section
1(d) of the Series B Warrants.

(t)

Closing Documents.  On or prior to fourteen (14) calendar days after the Closing
Date, the Company agrees to deliver, or cause to be delivered, to each Buyer and
Schulte Roth & Zabel LLP executed copies of the Transaction Documents,
Securities and other documents required to be delivered to any party pursuant to
Section 7 hereof.

(u)

No Net Shorting.  For a period of 100 days commencing on the date hereof, no
Buyer shall engage in any Short Sales of the Company’s securities.  During the
period commencing on the date hereof and ending when a Buyer's Series B Warrants
are no longer outstanding (such period, the "Restricted Period"), such Buyer,
severally and not jointly with the other Buyers, covenants that neither it nor
any of its Buyer Trading Affiliates shall maintain a Net Short Position.  For
purposes hereof, a "Net Short Position" by a Person means a position whereby
such Person has executed one or more sales of Common Stock that is marked as a
"short sale" (as defined in Rule 200 of Regulation SHO under the 1934 Act) and
that is executed at a time when such Buyer has no equivalent offsetting long
position in the Common Stock or contract for the foregoing.  For purposes of
determining whether a Buyer has an equivalent offsetting long position in the
Common Stock, all Common Stock (i) that is owned by such Buyer, (ii) that may be
issued pursuant to the terms of the Notes, including, without limitation, the
Conversion Shares (assuming that such Notes are then fully convertible,
notwithstanding any provisions to the contrary, and giving effect to any
Conversion Price adjustments that would take effect given only the passage of
time, and determined utilizing the Equity Conditions Conversion Price (as
defined in the Notes)), or (iii) that would be issuable upon exercise in full of
the Warrants then held by such Buyer (assuming that such Warrants were then
fully exercisable, notwithstanding any provisions to the contrary) shall be
deemed to be held long by such Buyer.  Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a covenant, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect short sales or
similar transactions not during the Restricted Period.  As used herein, "Buyer
Trading Affiliates" means any Person acting on behalf of or pursuant to any
understanding with such Buyer which had knowledge of the transactions
contemplated hereby, (x) has or shares discretion relating to such Buyer's





36




--------------------------------------------------------------------------------

 




investments and trading or information concerning such Buyer's investments or
(y) is subject to such Buyer's review or input concerning such Person's
investments or trading.

(v)

 Registration of Series A Warrant Shares.  Following the Closing, the Company
may file a registration statement on Form S-1 (or other applicable form)
covering the registration under the 1933 Act of the resale of the Series A
Warrant Shares (the "Series A Warrants Resale Registration Statement").

(w)

Payment Restriction.  The Company hereby acknowledges and agrees that it shall
not pay any put amounts to the holder of the Financing Warrant until the earlier
of (i) 180 days following the Closing Date and (ii) forty-five (45) days from
the receipt of a put notice delivered no earlier than 135 days following the
Closing Date.

(x)

Notice of Disqualification Events.  The Company shall notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to an
Issuer Covered Person, in case of which it is aware.

(y)

Public Information.  At any time during the period commencing from the six (6)
month anniversary of the Closing Date and ending at such time that all of the
Series A Warrant Shares, if a registration statement is not available for the
resale of all of such Series A Warrant Shares, may be sold without restriction
or limitation pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1), if the Company shall (i) fail for any reason to
satisfy the requirements of Rule 144(c)(1), including, without limitation, the
failure to satisfy the current public information requirements under Rule 144(c)
or (ii) if the Company has ever been an issuer described in Rule 144(i)(1)(i) or
becomes such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (each, a "Public Information Failure")
then, as partial relief for the damages to any holder of Securities by reason of
any such delay in or reduction of its ability to sell the Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the product of (i) the number of Series A Warrant Shares
issuable pursuant to the Series A Warrants that are not registered for resale
and (ii) the last Weighted Average Price (as defined in the Warrants) of the
Common Stock immediately preceding the day of a Public Information Failure and
on every thirtieth day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such Public Information Failure no longer prevents
a holder of Series A Warrant Shares from selling such securities pursuant to
Rule 144 without any restrictions or limitations.  The payments to which a
holder shall be entitled pursuant to this Section 4(y) are referred to herein as
"Public Information Failure Payments."  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full.





37




--------------------------------------------------------------------------------

 




(z)

Incurrence of Indebtedness.  For so long as any of the Series B Warrants remain
outstanding, the Company shall not incur any additional Indebtedness (other than
 incurrence of indebtedness in the ordinary course of business under the FastPay
Agreement as in effect on the date hereof (or similar asset based arrangement
replacing the FastPay Agreement).

5.

REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a)

Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Common Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Common Shares held by such Person and
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

(b)

Transfer Agent Instructions.  The Company shall issue irrevocable instructions
to the Company's transfer agent to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Buyer or its
respective nominee(s), for the Warrant Shares in such amounts as specified from
time to time by each Buyer to the Company upon exercise of the Warrants in the
form of Exhibit C attached hereto (the "Irrevocable Transfer Agent
Instructions").  The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5
will be given by the Company to the Transfer Agent, and any subsequent transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyers.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyers shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

6.

CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i)

Such Buyer shall have executed each of the Transaction Documents to which it is
a party and delivered the same to the Company.

(ii)

Such Buyer and each other Buyer shall have delivered to the Company the Purchase
Price (less, in the case of the Lead Investor, the amounts withheld





38




--------------------------------------------------------------------------------

 




pursuant to Section 4(f)) for the Common Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

(iii)

The representations and warranties of such Buyer shall be true and correct in
all respects as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

(iv)

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

7.

CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i)

The Company shall have duly executed and delivered to such Buyer (i) each of the
Transaction Documents, (ii) via DWAC, the number of Common Shares being
purchased by such Buyer at the Closing pursuant to this Agreement, (iii) the
Series A Warrants (allocated in such amounts as such Buyer shall request) being
purchased by such Buyer at the Closing pursuant to this Agreement and (iv) the
Series B Warrants (allocated in such amounts as such Buyer shall request) being
purchased by such Buyer at the Closing pursuant to this Agreement.  

(ii)

Such Buyer shall have received the opinion of Pearlman Law Group LLP, the
Company's counsel, dated as of the Closing Date, in substantially the form of
Exhibit D attached hereto.

(iii)

The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.

(iv)

The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date.





39




--------------------------------------------------------------------------------

 




(v)

The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.

(vi)

The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware (or a fax or pdf copy of such certificate) within ten (10) days of
the Closing Date.

(vii)

The Company shall have delivered to such Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company's
Certificate of Incorporation and (iii) the Company's Bylaws, each as in effect
at the Closing, in the form attached hereto as Exhibit E.

(viii)

The representations and warranties of the Company shall be true and correct in
all respects as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.  Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form attached hereto as Exhibit F.

(ix)

The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days before the Closing Date.

(x)

The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(xi)

The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities and the
transactions contemplated by the Transactions Documents and all payments
thereunder.

(xii)

The Registration Statement shall be effective and available for the issuance and
sale of the Common Shares and Series B Warrants hereunder and the Company shall
have delivered to such Buyer the Prospectus and the Prospectus Supplement as
required thereunder.





40




--------------------------------------------------------------------------------

 




(xiii)

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(xiv)

Since the date of this Agreement, no event or series of events shall have
occurred that reasonably could be expected to result in a Material Adverse
Effect.

(xv)

The Voting Agreement shall have been executed and delivered to such Buyer by the
Company and each of the Principal Stockholders.

(xvi)

Victory Park shall have entered into an agreement with the Company in the form
attached hereto as Exhibit G (the "VPC Settlement Letter") (i) waiving the
rights to participate in the transactions contemplated hereby, (ii) restricting
the ability of holder of that certain Warrant (the "Financing Warrant") issued
by the Company on October 30, 2014 in connection with the Victory Park Agreement
for a period that is not less than one hundred thirty five (135) days from the
Closing Date (a) to put the Financing Warrant to the Company, and (b) in the
event of a put, permitting the Company forty-five (45) days from receipt of the
put notice to pay to the put amount; and (iii) agreeing to release the security
interest in the Company's assets granted in connection with the Victory Park
Agreement, upon payment of $4,065,351 under the Victory Park Agreement as
contemplated herein  The VPC Settlement Letter shall be acknowledged and agreed
by VPC SBIC I, LP, the holder of the Financing Warrant.

(xvii)

The Company shall have received a pay-off letter in form and substance
reasonably acceptable to the Buyers from Victory Park, on behalf of each lender
under the Victory Park Agreement, indicating that upon receipt of $4,065,351,
that all obligations of the Company and its Subsidiaries under, and rights of
the lenders under, the Victory Park Agreement shall have terminated and all
security interests released.

(xviii)

The Company shall have delivered to such Buyer such other documents relating to
the transactions contemplated by this Agreement as such Buyer or its counsel may
reasonably request.





41




--------------------------------------------------------------------------------

 




8.

TERMINATION.  In the event that the Closing shall not have occurred with respect
to a Buyer on or before five (5) Business Days from the date hereof due to the
Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(f)
above.

9.

MISCELLANEOUS.

(a)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the





42




--------------------------------------------------------------------------------

 




provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(e)

Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended or waived other than by an instrument in writing signed by the
Company and the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder and under the Warrants
(without regard to any restriction or limitation or the exercise of the Warrants
contained therein and shall include the Lead Investor so long as the Lead
Investor or any of its affiliates holds any Securities (the "Required Holders"),
and any amendment or waiver to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities as applicable.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the applicable Securities
then outstanding.  No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, the holders of the Common Shares and holders of the
Warrants, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.  

(f)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:





43




--------------------------------------------------------------------------------

 




If to the Company:

Social Reality, Inc.

456 Seaton Street

Los Angeles, California 90013

Telephone:

(323) 694-9800

Attention:

Christopher Miglino, Chief Executive Officer

E-mail:

chris@socialreality.com




with a copy (for informational purposes only) to:

Pearlman Law Group LLP

2200 Corporate Boulevard, N.W., Suite 210

Boca Raton, Florida  33431

Telephone:

(561) 362-9595

Facsimile:

(561) 362-9612

Attention:

Brian A. Pearlman, Esq.

E-mail:

brian@pslawgroup.net




If to the Transfer Agent:

Transfer Online, Inc.

512 SE Salmon Street

Portland, Oregon  97214

Telephone:

(503) 227-2950

Attention:

Mark Knight

E-mail:

mark@transferonline.com




If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Telephone:

(212) 756-2000

Facsimile:

(212) 593-5955

Attention:

Eleazer N. Klein, Esq.

E-mail:

eleazer.klein@srz.com

or to such other address, facsimile number and/or  e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided





44




--------------------------------------------------------------------------------

 




by an overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from an overnight courier service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Common Shares or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants).  A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i)

Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)

Indemnification.  (i)  In consideration of each Buyer's execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and its respective stockholders, partners, members, officers, directors,
employees and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of





45




--------------------------------------------------------------------------------

 




action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(j) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents; provided, however,
such indemnity agreement contained in this Section 9(k) shall not inure to the
benefit of any Indemnitee to the extent that any loss, liability, claim, damage
or expense of such Indemnitee results solely from any untrue statement or
omission or alleged untrue statement or omission made in the Transaction
Documents or any certificate, instrument or document contemplated hereby by a
Buyer.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  



(ii)

Promptly after receipt by an Indemnitee under this Section 9(k) of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding.  Legal counsel referred to
in the immediately preceding sentence shall be selected by the Required Holders.
 The Indemnitee shall cooperate fully with the indemnifying party in connection
with any negotiation or defense of any such action or Indemnified Liabilities by
the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnitee that relates to such action
or Indemnified Liabilities.  The indemnifying party shall keep the Indemnitee
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No indemnifying party shall be liable for
any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent.  No indemnifying party
shall, without the prior written consent of the Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liabilities or litigation.  Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made.  The failure to deliver
written notice to the indemnifying party within a reasonable





46




--------------------------------------------------------------------------------

 




time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnitee under this Section 9(k), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.



(iii)

The indemnification required by this Section 9(k) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(iv)

The indemnity agreements contained herein shall be in addition to  (x) any cause
of action or similar right of the Indemnitee against the indemnifying party or
others, and (y) any liabilities the indemnifying party may be subject to
pursuant to the law.




(l)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m)

Remedies.  Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law.  Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law.  Furthermore, the Company
recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Buyers.  The Company therefore agrees that
the Buyers shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.

(n)

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o)

Payment Set Aside.  To the extent that the Company makes a payment or payments
to the Buyers hereunder or pursuant to any of the other Transaction Documents or
the Buyers enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, foreign, state
or federal law, common law or equitable cause of action), then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full





47




--------------------------------------------------------------------------------

 




force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

(p)

Independent Nature of Buyers' Obligations and Rights.  The obligations of each
Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

[Signature Page Follows]








48




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




COMPANY:

 

SOCIAL REALITY, INC.

By:

/s/ Christopher Miglino
Name: Christopher Miglino

Title:  Chief Executive Officer











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:












